DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, each is deemed novel and non-obvious over the prior art of record drawn to apparatus as instantly claimed.  The limitation “a shape of the structure (claim 1) or the entire structure (claim 10) is complementary to an entirety of : i) a shape of the electrode holder, and ii) a shape of the conductive heat storage plate” in amended claims 1 and 10 respectively is not obvious over the prior art.  The claimed structure is the heat-dissipating rubber 64 (Fig. 7 and 10 of the applicant’s drawing) that is disposed in between the electrode holder (Fig. 7, 10: 05) and the conductive member 63 (Fig. 7) or a combined structure of the conductive member 63 and the conductive heat storage plate 100 (Fig. 10).  From Fig. 7 and 10, the structure (Fig. 7: 63; Fig. 10: 63 and 100) has a complementary shape to an entirety of: i) a shape of the electrode holder (the bottom part of the heat-dissipating rubber 64 corresponding the electrode holder 05), and ii) a shape of the conductive member (the main part of the heat-dissipating rubber 64 corresponding to the conductive member 63 as shown in Fig. 7 or the shape of the combined conductive member 63 and the conductive heat storage plate 100 as shown in Fig. 10).
Regarding claim 1, the pertinent art, Kojima (U.S. Patent Pub. 2006/0000714) teaches a capillary array electrophoresis apparatus ([0002] lines 1-2) comprising a heater (Fig. 2; [0038] line 8), an electrode holder (Fig. 3-5; [0043] lines 1-2) connected to a high-voltage unit ([0053] lines 1-2), a conductive member (Fig. 3; [0042] line 3: Al 
Regarding claim 10, the pertinent art, Kojima teaches a capillary array electrophoresis apparatus ([0002] lines 1-2) comprising a heater (Fig. 2; [0038] line 8), an electrode holder (Fig. 3-5; [0043] lines 1-2) connected to a high-voltage unit ([0053] lines 1-2), a conductive heat storage (Fig. 3; [0042] line 3: Al plate 308) grounded to a low potential ([0053] line 9), wherein the electrode holder and the conductive member are in direct contact with a structure disposed therebetween (Fig. 4), the entire structure is an insulation member ([0053] lines 2-5), but does not teach a shape of the entire structure is complementary to an entirety of i) a shape of the electrode holder, and ii) a shape of the conductive member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795